Citation Nr: 1716938	
Decision Date: 05/18/17    Archive Date: 06/05/17

DOCKET NO.  10-12 402	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for sleep apnea, to include as secondary to post-traumatic stress disorder ("PTSD").

2.  Entitlement to service connection for a bilateral hearing loss disability.  

3.  Entitlement to an increased evaluation, in excess of 30 percent prior to December 23, 2013, and in excess of 70 percent thereafter, for PTSD.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission 


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

M. Timbers, Associate Counsel


INTRODUCTION

The Veteran served as a member of the United States Marine Corps, with active duty service from April 1969 through June 1970.  The Veteran served in the Vietnam War and is a recipient of the National Defense Service Medal, Combat Action Ribbon, and the Purple Heart, among other distinctions. 

This appeal comes to the Board of Veterans' Appeals ("Board") from a March 2009 rating decision by the Department of Veterans Affairs ("VA") Regional Office ("RO") in Waco, Texas (hereinafter Agency of Original Jurisdiction ("AOJ")).

The Veteran testified at a September 2016 Board videoconference hearing, held before the undersigned Veterans Law Judge.  A transcript of this hearing has been reviewed and associated with the Veteran's claims file.

This appeal was processed using Virtual VA and the Veterans Benefits Management System ("VBMS").  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The issue of entitlement to service connection for a sleep apnea disability is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.  The VA will notify the Veteran if further action is required.


FINDINGS OF FACT

1.  The Veteran has a current right ear hearing loss disability for VA compensation purposes that is the result of hazardous noise exposure, as a machine gunner, during his active duty service with the United States Marine Corps.
2.  The Veteran was noted to have entered active duty service in April 1969 with a preexisting left ear hearing loss disability.  There was a permanent increase of the Veteran's left ear hearing loss disability, beyond its natural progression, during the Veteran's military service.  Stated another way, the Veteran's left ear hearing loss was permanently aggravated during his active military service. 

3.  The Veteran's service-connected PTSD was manifested by psychiatric symptoms causing occupational and social impairment, with deficiencies in most areas, for the period of July 14, 2008 through April 15, 2012.  

4. Beginning on and after July 1, 2012, the Veteran's PTSD has been manifested by psychiatric symptoms causing total social and occupational impairment. 


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in his favor, the Veteran has a right ear hearing loss disability which was incurred during active military service.  38 U.S.C.A. §§  1101, 1110, 1112, 1113, 1154, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§  3.102, 3.159, 3.303, 3.304(d), 3.307, 3.309, 3.385 (2015). 

2.  Resolving all doubt in his favor, a preexisting left ear hearing loss disability was aggravated by the Veteran's active military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(d), 3.306, 3.307, 3.309, 3.385 (2015).

3.  The Veteran's service-connected PTSD meets the requirements for a 70 percent disability evaluation, but no greater, for the period July 14, 2008 through April 15, 2012.  §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6 4.7, 4.10, 4.21, 4.126, 4.130, Diagnostic Code 9411 (2016).

4.  Beginning on and after July 1, 2012, the Veteran's service connected PTSD meets the requirements for a 100 percent evaluation.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6 4.7, 4.10, 4.21, 4.126, 4.130, Diagnostic Code 9411 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA Duties to Notify and Assist:

As provided for by the Veterans Claims Assistance Act of 2000 ("VCAA"), the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2016).  The VCAA required notice provisions were accomplished by numerous letters, including those dated in September 2008 and February 2009, which informed the Veteran of the information and evidence not of record that is necessary to substantiate the claim, the information and evidence that the VA will seek to provide, and the information and evidence the Veteran is expected to provide.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  The letters also informed the Veteran how disability ratings and effective dates are established.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

Pertinent to the VA's duty to assist, the record also reflects that the VA has undertaken appropriate actions to obtain all relevant evidence material to this claim.  The AOJ has secured the Veteran's service treatment records ("STRs"), VA treatment records, and all identified and available private treatment records.  For his part, the Veteran has submitted personal statements, statements from his family and employer, and arguments from his representative.

The Veteran was additionally afforded VA examinations in November 2008, December 2008, December 2013, and November 2015 in connection with the claims addressed herein.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); see also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).  The Board finds these VA examinations and the opinions provided are thorough, supported by a clear rationale, based on a review of the claims folder, and supported by the clinical evidence of record.  Additionally, these VA examiners considered the Veteran's lay assertions in reaching their conclusion.  Therefore, the Board finds that these medical opinions are adequate to decide the claims on appeal.

Therefore, the Board concludes the Veteran was provided the opportunity to meaningfully participate in the adjudication of his claims and did in fact participate.  Washington v. Nicolson, 21 Vet. App. 191 (2007).  Moreover, for the issues on appeal, neither the Veteran, nor his representative, have advanced any procedural arguments in relation to VA's duties to notify and assist.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015) (holding that "absent extraordinary circumstances . . . we think it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran . . .").  For these reasons, the Board concludes that the VA has fulfilled its duty to assist the Veteran in this case.  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.

Lastly, the Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Governing Laws and Regulations for Entitlement to Service Connection for a Bilateral Hearing Loss Disability:

The Veteran is seeking service connection for a bilateral hearing loss disability.  In statements to the Board, the Veteran has reported an onset of his bilateral hearing loss symptoms during his active military service.  See e.g. July 2008 Statement in Support of Claim.  Specifically, the Veteran states he was subject to an ambush from enemy combatants in March 1970, where he was knocked down a hill by the impact and sound of an explosive device.  As a result of that incident, the Veteran reported he lost his hearing for several days.  Thereafter, the Veteran reports his bilateral hearing loss has gradually worsened. 

In seeking VA disability compensation, a Veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303.  

Establishing service connection generally requires competent evidence showing: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381, F.3d 1163, 1167 (Fed. Cir. 2004).  When determining service connection, all theories of entitlement, direct and secondary, must be considered if raised by the evidence of record, applying all relevant laws and regulations.  Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004).  

Additionally, 38 C.F.R. § 3.303(b), where the evidence shows an enumerated "chronic disease" in service (or within the presumptive period under § 3.307), or "continuity of symptoms" of such a disease after service, the disease shall be presumed to have been incurred in service.  Walker v. Shinseki, 708 F.3d 1331, 1335-37 (Fed. Cir. 2013).  Sensorineural hearing loss is an enumerated "chronic disease" listed under 38 C.F.R. § 3.303(a), therefore, 38 C.F.R. § 3.303(b) would apply if sensorineural hearing loss is noted or shown in the record.  Walker, 708 F.3d at 1338-39.  Service connection for an enumerated "chronic disease" listed under 38 C.F.R. § 3.309(a) can also be also be established on a presumptive basis by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38°C.F.R. §§ 3.307(a)(3), 3.309(a).
As noted above, the evidentiary record reflects that the veteran is in receipt of the Combat Action Ribbon.  Therefore, the provision of 38 U.S.C.A. § 1154(b) are applicable in this case, which state, in pertinent part, that in any case where a Veteran is engaged in combat during active service, lay or other evidence of service incurrence of combat related disease or injury will be considered sufficient proof of service connection if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence during service, and, to that end, VA shall resolve every reasonable doubt in favor of the Veteran.  The Federal Circuit has held that the presumption found in § 1154(b) applies not only to the potential cause of a disability, but also to whether a disability itself was incurred while in service.  See Reeves v. Shinseki, 682 F.3d 988, 999 (Fed. Cir. 2012). 

In making these determinations, the Board must consider and assess the credibility and weight of all evidence in the claim file, including the medical and lay evidence, to determine its probative value.  In doing so, the Board must provide its reasoning for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Barr v. Nicholson, 21 Vet. App. 303 (2007).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary and therefore the Board, must give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; See also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

Finally, entitlement to service connection for impaired hearing is subject to additional VA regulations.  Specifically, a hearing impairment constitutes a disability for VA purposes when auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  The Court has held that the "the threshold for normal hearing is from 0 to 20 dB [decibels], and higher threshold levels indicate some degree of hearing loss."  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).
That being the relevant law, the Board will discuss the merits of the Veteran's claim for service connection of his right and left ear hearing loss disability separately.  However, first, the Board makes an initial determination that the Veteran has satisfied the current disability requirement for entitlement to service connection.  38 U.S.C.A. §§ 1110, 1131; Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  In the present case, there is clear evidence that the Veteran meets the threshold criterion for service connection of a bilateral hearing loss disability.  Specifically, the results from a November 2015 VA audiological examination are summarized in the chart below, with pure tone threshold recorded in decibels:   




HERTZ



500
1000
2000
3000
4000
RIGHT
35
40
75
100
110
LEFT
30
35
75
95
110

Speech audiometry revealed speech recognition ability of 68 percent in both the Veteran's left and right ears.  Therefore, the Veteran has a current bilateral hearing loss disability, for VA purposes, based on his pure tone thresholds and speech recognition ability.  See 38 C.F.R. § 3.385.  However, as the Veteran had a noted left ear hearing loss disability at the time of his April 1969 entrance into military service, the Board will discuss the right and left ear hearing loss disabilities separately below. 

i.  Entitlement to Service Connection for Right Ear Hearing Loss:

The Veteran seeks entitlement to a right ear hearing loss disability.  As noted above, the evidentiary record establishes that the Veteran has a current right ear hearing loss disability, for VA purposes.  The Board finds that the Veteran did not have a right ear hearing loss disability at his entrance into active duty service.  The results of the Veteran's April 1969 entrance examination audiological testing reported normal hearing acuity, across all tested thresholds.  The results of this examination, for the right ear, are summarized in the chart below, with pure tone threshold 

recorded in decibels: 




HERTZ



500
1000
2000
3000
4000
RIGHT EAR
5
-10
-10
5
20

The Veteran was not provided with audiological testing at the time of his June 1970 separation from military service; however, he was administered a whisper test.  This whisper test reported the Veteran could hear whispered speech to the right at a distance of 15 feet.  This test was not administered during the Veteran's entrance examination, and therefore no comparison may be made.

Therefore, as the Veteran has a current right ear hearing loss disability, but did not have a preexisting right ear hearing loss disability upon entrance to active duty service, the Board must determine whether there is an etiological link between the Veteran's current right ear hearing loss disability and his reported in-service noise exposure.  In this regard, the Board finds the Veteran was exposed to loud noises during his time in service.  As noted above, the Veteran alleges he was exposed to loud noises while in service, including gunfire and heavy explosions.  See July 2010 Notice of Disagreement.  The Veteran's DD 214 reflects that his military occupational specialty ("MOS") was a "machine gunner."   The Veteran has elsewhere described his MOS as that of an "infantryman."  See December 2008 Examination.  The Department of Defense's Duty MOS Noise Exposure Listing indicates that an MOS as an infantryman, or rifleman, involved a "high" probability of nose exposure during service.

Furthermore, the Board finds further evidence to presume the Veteran was exposed to hazardous acoustic trauma during his military service.  Specifically, as noted above, the Veteran's DD 214 indicates the Veteran was engaged in combat with the enemy.  Acoustic trauma due to combat has been accepted as satisfying the in-service injury element of claims for service-connected hearing loss. See Reeves, 682 F 3d. at 999;  see also Hensley,5 Vet. App at 160.  As such, the Board concludes that the Veteran sustained acoustic trauma during combat operations.  

Therefore, the primary question before the Board is whether the Veteran's confirmed in-service noise exposure caused his current right ear hearing loss.  In this regard, the Board finds the lack of an audiological examination during the Veteran's June 1970 separation examination is not fatal to the Veteran's claim for service connection.  Specifically, the Federal Circuit has held that the presumption found in § 1154(b) applies not only to the potential cause of a disability, but also to whether a disability itself was incurred while in service.  See Reeves, 682 F.3d at 999.  Furthermore, if in-service hearing loss, as opposed to acoustic trauma, is established by way of the statutory combat presumption, then the Veteran would only be required to show that his hearing loss disability was a chronic condition that persisted beyond his active duty service.  Id. 

Applying the Federal Circuit decision in Reeves to this case, the Veteran's assertions based on his combat service establish (1) the cause of the Veteran's current disability, i.e. his exposure to mortar fire and machine gun fire, and (2) that he incurred a right ear hearing loss disability during his active duty service.  Therefore, the Veteran must only show evidence that his right ear hearing loss persisted beyond his military service.  

In statements to the Board, the Veteran contends that his hearing loss has continued on an intermittent basis post-service, and has gradually worsened over time.  See e.g. October 2009 Notice of Disagreement.  Post-service, the Veteran was diagnosed with sensorineural hearing loss.  See December 2008 VA Examination.  Sensorineural hearing loss is enumerated as a "chronic disease" listed under 38 C.F.R. § 3.303(a), and is thus entitled to presumptive service connection under 38 C.F.R. § 3.303(b).  Under the plain language of § 3.303(b), the Federal Circuit has held that there is a presumption of service connection for a chronic disease (rebuttable only by "clearly attributable intercurrent causes"), which manifests during service and then again "at any later date, however remote."  See Grovesv. Peake, 524 F.3d 1306, 1309 (Fed. Cir. 2008).  As such, there is sufficient evidence to award the Veteran entitlement to service connection for a right ear sensorineural hearing loss disability.  

In making this favorable determination, the Board is aware that the evidentiary record contains medical opinions which weigh against the Veteran's claim for service connection.  For example, the December 2008 VA examiner opined the Veteran's current right ear hearing loss disability could be a result of his civilian noise exposure.  However, the Board finds this medical opinion to be deficient in several respects.  First, the Board finds there is no evidence the Veteran was exposed to significant post-service acoustic trauma.  Notably, the November 2015 VA examiner reported the Veteran did not have any noise exposure in his post-military civilian career.

Second, in rendering this opinion the December 2008 VA examiner failed to thoroughly discuss the Veteran's credible history of hazardous noise exposure from artillery, gunfire, grenades, and bombs during Marine Corps training and combat.  Where a veteran has provided lay testimony of an in-service injury, unless the Board finds that the testimony is not credible, an examiner may not ignore that lay evidence and base his opinion that there is no relationship to service on the absence of in-service corroborating medical records.  See Dalton v. Nicholson, 21 Vet. App. 23, 39-40 (2007).  As such, the Board finds that the December 2008 VA examiner's opinion is entitled to little probative value. 

Subsequently, the Veteran was afforded a second VA audiological examination in November 2015.  Following an in person examination and a review of the Veteran's claims file, the November 2015 VA examiner opined he could not conclude, without resorting to mere speculation, whether the Veteran's right ear hearing loss was etiologically related to his military service.  The November 2015 VA examiner explained, that without a separation examination, he was unable to determine whether the Veteran sustained a right ear hearing loss disability while in service.  

However, the Board finds the November 2015 VA examiner's opinion provides probative, circumstantial evidence establishing a link between the Veteran's current right ear hearing loss disability and his confirmed hazardous noise exposure during his military service.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009); See also 38 C.F.R. § 3.303(a), (d).  Specifically, the November 2015 VA examiner provided a positive etiology opinion as to the Veteran's tinnitus, concluded that it was at least as likely as not that the Veteran's in-service acoustic trauma caused his current tinnitus disability.  In rationalizing that the Veteran's in-service acoustic trauma was the likely cause of the Veteran's tinnitus disability, the VA examiner overlooked the Veteran's lay assertions that his hearing loss symptoms also developed immediately following his in-service noise exposure. 

The Board finds that a logical inference can be drawn from this November 2015 VA audiology opinion on tinnitus in that the same acoustic trauma that caused damage to the Veteran's auditory system for purposes of tinnitus would have likely caused auditory damage leading to right ear hearing loss as well.  Specifically, the Veteran's current right ear hearing loss disability (identified as sensorineural hearing loss in the November 2015 VA examination) is of the type and configuration that is consistent with in-service noise exposure.  Sensorineural hearing loss is defined as "that due to a lesion in either the cochlea (sensory mechanism of the ear), the vestibulocochlear nerve, the central neural pathways, or a combination of these structures.  See DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 836 (31st Ed. 2007); see also 38 C.F.R. § 20.903 (b)(2) (2015) (notice to the appellant is not required if the Board uses a recognized medical treatise or medical dictionary for the limited purpose of defining a medical term and that definition is not material to the Board's disposition of the appeal).  To this point, the Board further notes that the November 2015 VA examiner found the Veteran did not have significant post-service noise exposure or recreational noise exposure, to account in any way for the Veteran's current right ear hearing loss.  As such, there is no intercurrent cause for the Veteran's chronic right ear hearing loss disability.  38 C.F.R. § 3.303(b).  

Moreover, under VA law, the Court has held section 3.385 does not preclude an award of service connection for a hearing disability established by post-service audiometric and speech-recognition scores, even when hearing was found to be within normal limits on audiometric and speech-recognition testing at the time of separation from service.  See Hensley, 5 Vet. App. at 157; see also Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  

In light of the foregoing, and resolving all doubt in the Veteran's favor, the Board finds that service connection for right ear hearing loss is warranted.  As discussed above, the Veteran has a current right ear hearing loss which constitutes a disability under VA regulations.  See November 2015 VA Examination.  Throughout his appeal, the Veteran has asserted that his exposure to loud noises during his military service, to include his combat with the enemy, caused him to develop a hearing loss disability.  See Reeves, 682 F. 3d at 99; see also 38 U.S.C.A. § 1154(b).  As for the medical evidence, the Board finds the November 2015 VA audiologist's opinion provides sufficient circumstantial evidence establishing a nexus between the Veteran's in-service noise exposure and current right ear hearing loss.  Therefore, the Board finds the medical and lay evidence of record contains sufficient evidence to establish a nexus between the Veteran's current right ear hearing loss disability and his in-service noise exposure. 

	ii. Entitlement to Service Connection for Left Ear Hearing Loss:

The Veteran additionally seeks entitlement to service connection for a left ear hearing loss disability.  Under VA regulations, a Veteran is presumed to be in sound condition when he entered into military service, except for defects, injuries, or condition noted on the entrance examination.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304.  However, this presumption of soundness only attaches where there has been an induction examination in which the defect, injury, or condition was not detected.  Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  Where a preexisting disability is noted upon entry into service, then the claim is one of entitlement to compensation based upon aggravation of a preexisting disability.  

In the instant appeal, the Veteran was provided with an entrance examination in April 1968, which included audiometric testing.  The results of the Veteran's audiological testing showed hearing loss at the frequency of 4000 Hertz.  The results of this examination, for the left ear, are summarized in the chart below, with pure tone threshold recorded in decibels: 




HERTZ



500
1000
2000
3000
4000
LEFT EAR
5
-10
-10
30
45

As discussed, threshold levels of 26 or above reflect a hearing loss disability for VA purposes, and levels of 20 decibels indicate some degree of hearing loss.  38 C.F.R. § 3.385; Hensley at 157.  Therefore, the report from the Veteran's entrance examination noted a left ear hearing loss disability prior to his entrance to active duty service.  Accordingly, left ear hearing loss was preexisting under 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b). 

As this disability preexisted his active service, the Veteran cannot bring a claim for service connection for hearing loss in his left ear, but may bring a claim for service-connected aggravation.  Wagner v. Principi, 370 F. 3d 1089 (Fed. Cir. 2004).  A preexisting injury or disease will be considered to have been aggravated during service when there is an increase in disability during service, unless there is a specific finding that the increase in disability is due to the natural progression of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  When 38 U.S.C.A. § 1153 applies, the burden falls on the Veteran to establish aggravation.  See Horn v. Shinseki, 25 Vet. App. 231, 238 (2012).  A preexisting injury or disease will be considered to have been aggravated during service when there is an increase in disability during service, unless there is a specific finding (clear and unmistakable evidence) that the increase in disability is due to the natural progression of the disease.  38 U.S.C.A. § 1153 ; 38 C.F.R. § 3.306(a).  As will be discussed below, the Board finds that, after resolving all doubt in the Veteran's favor, that his current left ear hearing loss disability was aggravated by his in-service acoustic trauma.  

Specifically, as was discussed above, the Veteran's DD 214 indicates the Veteran was engaged in combat with the enemy.  While the combat presumption, as outlined by 38 U.S.C.A. § 1154(b) does not create a statutory presumption that an alleged disease or injury is entitled to service connection, it does serve to aid the combat veteran by relaxing the adjudicative evidentiary requirements for determining what happened in service.  See Collette v. Brown, 82 F.3d 389, 392 (Fed Cir 1996).  Under this standard, the VA shall accept lay or other evidence as proof of a disease or injury being incurred in or aggravated by such service even if there is no official record of such incurrence, so long as the evidence is consistent with the circumstances of such service  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).

In the instant appeal, the Veteran was not provided with audiological testing at the time of his June 1970 separation from military service.  As such, both the December 2008 and November 2015 VA examiners could not provide an opinion as to whether the Veteran experienced a permanent worsening of his left ear hearing loss disability during his active duty service.  

However, the Board finds that a logical inference can be drawn from the November 2015 VA audiology examination and opinion, as the examiner opined that the Veteran's tinnitus was at least as likely as not related to the "hazardous noise exposure" experienced during his military service.  To this point, the Board highlights that the November 2015 VA examiner explained that the Veteran reported an onset of his tinnitus in "March 1970 following acoustic trauma" during his service in Vietnam.  As a result of this noise exposure, the November 2015 VA examiner concluded the Veteran's tinnitus was at least as likely as not related to his military service. 

Taking the opinion of the November 2015 VA examiner one step further, the Board finds that the same acoustic trauma that caused damage to the Veteran's auditory system for purposes of tinnitus would have likely caused auditory damage leading to aggravation of the Veteran's left ear hearing loss.  In statements to the Board, the Veteran contends he was exposed to constant acoustic trauma from machine gun fire, firefights with the enemy, and enemy explosives.  See e.g. November 2009 Notice of Disagreement.  Specifically, the Veteran described one specific ambush by the enemy, on March 10, 1970, where an explosion knocked him down a hill.  As a result of this noise blast, the Veteran states he lost his hearing for several days.  The Board highlights that the November 2015 VA examiner cited to the March 1970 event as evidence that the Veteran's tinnitus had its onset during service.  

Therefore, the acoustic trauma which occurred on March 10, 1970 and was sufficient to cause the on-set of the Veteran's tinnitus symptoms, would likely have also contributed to a permanent worsening of the Veteran's left ear hearing loss disability.  The American Medical Association defines "acoustic trauma" as "[a] severe injury to the ear caused by a short-duration sound of extremely high intensity such as an explosion or gunfire." American Medical Association Complete Medical Encyclopedia 112 (Jerrold B. Leiken, M.D., & Martin S. Lipsky, M.D., eds., 2003). An acoustic trauma can cause permanent hearing loss, but does not necessarily do so.  See Reeves, 682 F.3d 988, 998-99 at footnote 7.   Considering that the Veteran reported losing his hearing for "several days" following the March 10, 1070 explosion, the Board finds there is sufficient evidence to determine that this event aggravated the Veteran's left ear hearing loss disability.  The fact that the Veteran subsequently regained his hearing does not affect the Board's determination that aggravation occurred, because some chronic conditions are subject to active and inactive stages.  See e.g., Ardison v. Brown, 6 Vet. App. 405, 408 (1994).  As such, entitlement to service connection for aggravation of a left ear hearing loss disability is granted. 

Governing Laws and Regulations for Entitlement to Increased Ratings:

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities ("Rating Schedule"), found in 38 C.F.R. § 4.1 (2016).  The rating schedule is primarily a guide in the evaluation of disabilities resulting from all types of diseases and injuries encountered as a result of, or incident to, military service.  Separate diagnostic codes identify the various disabilities and each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.10.  As such, each disability must be considered from the point of view of the veteran working or seeking work.  38 C.F.R. § 4.2.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.   38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the Veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).

Where, as here, entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  As such, instances in which a veteran is seeking an increased rating from a previously adjudicated rating, the relevant focus for adjudicating the claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  In the instant appeal, the Veteran filed his increased rating claim for bilateral hearing loss in July 2008.  See July 2008 Statement in Support of Claim.  Thus, the relevant temporal focus for the disability in question dates back to July 2007. 

Moreover, the Board acknowledges that a Veteran may experience multiple distinct degrees of disability that might result in different levels of compensation.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007); Fenderson v. West, 12 Vet. App. 119, 126 (1999).  The following analysis is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and coordination of rating with impairment of function. 38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of his disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  

Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.

The Board notes that in analyzing this claim, the Secretary, and therefore the Board, has an obligation to provide the Veteran with the "benefit of the doubt" on questions material to this decisions, for which there is an approximate balance of positive and negative evidence.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

When evaluating a service-connected mental disorder, the VA will review the Veteran's medical history to determine how badly the disorder has disrupted his social and occupational functioning.  Specifically, the VA must review the frequency, severity, and duration of the psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  38 C.F.R. § 4.126(a).  The evaluation must be based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a).  While the extent of a Veteran's social impairment is considered, the rating cannot be assigned on these limitations alone.  38 C.F.R. § 4.126(b).

The level of disability is then rated according to a General Rating Formula for Mental Disorders, codified at 38 C.F.R. § 4.130 ("General Rating Formula"), which provides for ratings of zero, 10, 30, 50, 70, or 100 percent.  The VA compensates Veterans beginning at 10 percent disability, and compensation increases at each level.

In the instant appeal, the RO granted service connection and assigned disability ratings under Diagnostic Code ("DC") 9411, which is used to evaluate PTSD.  Under this DC, a , a 30 percent rating is assigned for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactory, with routine behavior, self-care, and conversation normal), due to such symptoms as depressed mood; anxiety; suspiciousness; panic attacks (weekly or less often); chronic sleep impairment; or mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent evaluation is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  Id.

A 100 percent evaluation is assignable where there is total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); and disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

Evaluation under this formula is "symptom driven," meaning that "symptomatology should be the fact-finder's primary focus when deciding entitlement to a given disability rating." Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed. Cir. 2013).  In the context of determining whether a higher disability evaluation is warranted, the analysis requires considering "not only the presence of certain symptoms[,] but also that those symptoms have caused occupational and social impairment in most of the referenced areas" - i.e., "the regulation ... requires an ultimate factual conclusion as to the Veteran's level of impairment in 'most areas.'" Vazquez-Claudio, 713 F.3d at 117-18; 38 C.F.R. § 4.130, Diagnostic Code 9411.  
The Board notes that the Veteran need not exhibit "all, most, or even some" of the symptoms enumerated in the General Rating Formula for Mental Disorders to warrant the assignment of a higher rating.  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  The symptoms listed are not exhaustive, but rather "serve as examples of the type and degree of symptoms, or their effects, that would justify a particular rating."  Id.  In particular, use of such terminology permits consideration of items listed as well as other symptoms and contemplates the effect of those symptoms on the claimant's social and work situation.  Id.  

In addition to evidence regarding the Veteran's symptomatology and its impact on his social and occupational functioning, a Global Assessment of Functioning ("GAF") score is another component considered to determine the entire disability picture for the Veteran.  The GAF score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness" from 0 to 100, with 100 representing superior functioning in a wide range of activities and no psychiatric symptoms.  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (quoting DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS at 32 (4th ed. 1994)).  

Higher GAF scores denote increased overall functioning of the individual.  For example, a GAF score of 51 to 60 represents "[m]oderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks); or moderate difficulty in social, occupational, or school functioning, (e.g., few friends, conflicts with peers or co-workers)."  DSM-IV at 46-47.  While lower scores are indicative of greater symptoms and decreasing functionality of the individual.  Specifically, a GAF score of 41 to 50 illustrates "[s]erious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting); or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)."  Id.  

While an examiner's classification of the level of psychiatric impairment at the moment of examination, by words or by a GAF score, is to be considered, it is not determinative of the percentage VA disability rating to be assigned; the percentage evaluation is to be based on all the evidence that bears on occupational and social impairment.  See generally 38 C.F.R. § 4.126; VAOPGCPREC 10-95.

Finally, effective August 4, 2014, the VA amended the portion of its Schedule for Rating Disabilities dealing with mental disorders and its adjudication regulations that define the term "psychosis" to remove outdated references to the DSM-IV and replace them with references to the recently updated Diagnostic and Statistical Manual (Fifth Edition) (the DSM-5).  See 79 Fed. Reg. 45,094 (August 4, 2014).  The VA adopted as final, without change, this interim final rule and clarified that the provisions of this interim final rule do not apply to claims that have been certified for appeal to the Board or are pending before the Board on or before August 4, 2014.  See Schedule for Rating Disabilities - Mental Disorders and Definition of Psychosis for Certain VA Purposes, 80 Fed. Reg. 14,308 (March 19, 2015).  In the present case, the AOJ certified the Veteran's appeal to the Board in August 2016, which is after August 4, 2014.  Thus, the amended 38 C.F.R. § 4.125 conforming to the DSM-5 is applicable in the present case.

That being the relevant law to the Veteran's current claim, the Board observes the AOJ rated the Veteran's PTSD as 30 percent disabling from April 18, 2002 through December 22, 2013.  The Veteran was awarded a temporary total evaluation for his PTSD, from April 16, 2012 to June 30, 2012, as the Veteran received inpatient psychiatric care for a period greater than 21 days.  See 38 C.F.R. § 4.29.  Thereafter, beginning on and after December 23, 2013, the AOJ rated the Veteran's PTSD as 70 percent disabling.  After a careful review of the record, the Board finds the evidence is consistent with an award of a 70 percent disability evaluation, for the period beginning July 14, 2008 through April 15, 2012.  Furthermore, beginning on and after July 1, 2012, the Board finds the Veteran is entitled to a total 100 percent disability evaluation. 

	i.  Period from July 14, 2008 through April 15, 2012: 

The Board finds the evidentiary record is consistent with an increased 70 percent disability evaluation for the Veteran's PTSD for the period July 14, 2008 through April 15, 2012.  The Veteran sought an increased evaluation for his service-connected PTSD in July 2008.  See July 2008 Statement in Support of Claim.  At this time, the Veteran reported his symptoms had increased, specifically that after increasing his medications he was unable to function on a daily basis.  The Veteran further reported increased social and occupational limitations.  He stated he was no longer able to sleep in the same room as his wife, due to nightmares and insomnia.  He further reported difficulty interacting with others at work, as he had become increasingly irritable and agitated. 

Beginning on July 14, 2008, through April 15, 2012, the Veteran's PTSD symptoms were manifested by psychiatric symptoms more nearly approximating occupational and social impairment with deficiencies in most areas, which is required for a 70 percent rating.  See 38 C.F.R. § 4.130.  The Board has also considered additional, similar symptomatology not specifically addressed in the 70 percent criteria, but causing the appropriate level of occupational and social impairment for a 70 percent rating, under the General Rating Formula.  Mauerhan, 16 Vet. App. at 442.  In making this determination, the Board has reviewed both the medical and lay evidence of record: the Veteran's personal statements; letters from the Veteran's wife and employer, and VA mental health treatment records from July 2008 through the present; and VA psychological examinations dated November 2008 and December 2013. 

In reaching this determination, the Board finds that the Veteran's overall disability picture, beginning on July 14, 2008, shows an increased level of social and occupational impairment.  As part of his claim for an increased disability evaluation, the Veteran was afforded a VA examination in November 2008.  During this psychological assessment, the Veteran reported he continued to experience severe symptoms of PTSD, including sleeping only two to three hours per night, experiencing nightmares twice per week, and increased feelings of depression, anxiety, and irritability.  The Veteran related these symptoms had contributed to increased difficulties interacting with others while at work, and increasing strain on his family relationships.  The VA psychologist observed the Veteran was sad throughout the entire examination, and became tearful when discussing the effects his temper has on his children and wife.  Additionally, the VA psychologist reported the Veteran was fidgety throughout the examination, appeared nervous, and made poor eye contact.  

Following this examination of the Veteran, the VA psychologist opined the Veteran was experiencing worsening symptoms of social and occupational impairment.  Additional symptoms of depression, anxiety, irritability, sleep disturbance, and mood liability were reported.  The VA psychologist observed the Veteran's "severe sleep disturbance" was impacting his ability to maintain relationships, both with his family and with his employer.  Overall, the VA examiner assessed his overall level of functioning with a GAF score of 51, which is indicative of moderate symptoms.  The Board observes that while GAF scores are probative evidence, they are not dispositive of the rating that should be assigned.  38 C.F.R. §§ 4.2, 4.6.  Considering the totality of the findings and observations from this November 2008 VA psychological examination, the Board finds the Veteran's PTSD symptoms, and resulting social and occupational limitations, to be more consistent with a 70 percent disability evaluation. 
 
The Veteran's increased level of occupational impairment is exemplified by statements from the Veteran's employer.  See November 2009 Notice of Disagreement, with attached statements.  The Veteran's supervisor, Mr. [REDACTED], in a letter dated March 2009, described the Veteran's difficulty in maintaining and establishing relationships with his co-workers and managers.  Mr. [REDACTED] described the Veteran as "very distant" and unable to relate/interact with his co-workers, such that many employees requested not to work with the Veteran.  In addition to strained personal relationships, Mr. [REDACTED] reported the Veteran experienced difficulty concentrating and appears to startle easily when approached.  For example, Mr. [REDACTED] explained their facility is located adjacent to an airport, which is frequently trafficked by helicopters.  The sound of incoming helicopter and plane traffic caused the Veteran to experience flashbacks and become visibly agitated while working.  

The Veteran's flashbacks, and increased PTSD symptoms, resulted in several unexcused absences from work.  For example, due to numerous instances of unscheduled leave, from October 2008 through January 2009, the Veteran was sent a letter of warning for unsatisfactory attendance.  Subsequently, he was suspended without pay, for two weeks.  The Board finds that this is probative evidence demonstrating the Veteran's PTSD symptoms were consistent with an increased rating of 70 percent, as it shows his symptoms interfered with his ability to work. 

Subsequent medical records continue to reflect periods of increased anxiety and exacerbated symptoms.  For example, during a September 2011 VA mental health clinic evaluation the Veteran was observed to be "very anxious," with rapid and unproductive speech.  See Wichita Falls VAMC Records.  The examiner described the Veteran as visibly anxious due to increased stress at work, where the Veteran felt his employer was unfairly accusing him of behaviors/altercations, in which the Veteran denied participation.  The VA psychologist noted the Veteran had reported increased symptoms of difficulty sleeping due to nightmares and anxiety.  Notably, the VA examiner reported the Veteran was not sleeping and was constantly "ruminating over his stressors."  

Treatment notes from January and February 2012 document similar symptoms of increased anxiety and mood liability.  Significantly, during this time, the Veteran was recommended to enroll in an in-patient psychiatric program to manage his PTSD symptoms. The Veteran's anxiety had increased to such a decree that he had taken sick leave from him employer with the intention he would medically retire and not return to the workplace.  The Veteran continued to express anxiety over his employer's treatment of him and expressed anger of his situation.  During this period, the Veteran continued to have difficulty sleeping and trouble maintaining his anger.  His wife reported outbursts and increased irritability.  The Veteran enrolled in the in-patient psychiatric treatment program on April 16, 2012

Therefore, based upon the Veteran's increased symptoms during this period, the Board finds that the evidence more nearly approximates an increased 70 percent disability rating.  As outlined above, the Veteran's PTSD symptoms were manifested by occupational and social impairment, with deficiencies in most areas: including an inability to establish and maintain relationships with family and co-workers, increased anxiety, mood liability, and hyperarousal.

However, while totality of the evidence shows the Veteran's symptoms are consistent with a 70 percent disability rating throughout the entire appeal period, the Board finds no credible evidence which would suggest the Veteran's symptoms meet the criteria for a higher evaluation.  The medical and lay evidence for this period is not indicative of someone with psychiatric symptomatology causing total occupational and social impairment, which is required for the 100 percent rating.  38 C.F.R. § 4.130.  Specifically, there is no evidence which documents a gross impairment in thought process or communication; there is no evidence of any delusions or hallucinations; no grossly inappropriate behavior; no "persistent" danger of hurting himself; no disorientation to time or place; and no memory loss for names of close relatives, own occupation, or own name.  Id. 

General observations of the Veteran throughout the period on appeal do not suggest he ever struggled to maintain or neglected his personal hygiene.  Rather, he was consistently observed to be appropriately dressed throughout this period.  The Board is aware the Veteran's late wife submitted a statement to the Board in November 2009, describing the Veteran as wearing dirty clothing and bathing only when reminded.  However, while the Board finds this statement to be credible, the overall evidence, including observations of the Veteran during numerous VA clinic appointments, describe his hygiene and dress as appropriate. Furthermore, throughout the period on appeal, the Veteran was able to independently care for himself and his personal hygiene.  

Accordingly, the Board finds that the evidence supports an increased disability rating of 70 percent, but no higher, for the service-connected PTSD for the period from July 14, 2008 through April 15, 2012.  38 C.F.R. § 4.3.  

	ii.  Period Beginning on and After July 1, 2012: 

As an initial matter, the Board notes the Veteran was awarded a temporary 100 percent disability rating for his PTSD symptoms from April 16, 2012 through June 30, 2012.  The Board determination in the instant appeal does not change or alter that award.  Rather, the Board finds the Veteran's symptoms did not respond to this period of in-patient care, and that the Veteran is entitled to an increased 100 percent disability rating, beginning on July 1, 2012, the date his temporary rating ended.  

In making this decision, the Board finds that the Veteran's overall disability picture most closely approximated a 100 percent rating.  Specifically, the Board finds that the Veteran's medical records do not reflect any improvement in his condition following his discharge from inpatient care.  As discussed above, the Veteran was enrolled in this program so that he would learn how to improve his symptoms of anger, depression, and for help increasing his attention and concentration.  A review of the discharge summary, dated June 8, 2012, does not indicate the Veteran the Veteran's treatment resulted in any lasting improvement.  Rather, upon discharge, the Veteran was described as openly tearful during discussions and reported high levels of anxiety, helplessness, and a feeling that his life was in danger.  The mental status examination revealed the Veteran had a "severe level of depression," difficulty with concentration, hypervigilance, poor sleep patterns, irritability, and difficulty controlling anger.  Furthermore, the Veteran's overall level of functioning was assessed with a GAF score of 43, which is indicative of serious symptoms.
 
Following his discharge, the Veteran resumed outpatient treatment with the Wichita Falls VAMC.  In his initial appointment, dated June 2012, the Veteran appeared to have made improvements, as the VA physiatrist reported his symptoms of anxiety and anger had dissipated.  However, during his follow-up appointment, dated August 2012, the Veteran was reported to display increased symptoms of sadness, depression, and regret.  During an October 2012 assessment, the Veteran was observed to be visibly agitated.  The Veteran reported continuing symptoms of frustration and becoming angry over situations he cannot control. 

Thereafter, during a November 2012 VA psychological out-patient examination, the Veteran reported that he no longer felt his in-patient PTSD care provided any lasting or long-term help.  Specifically, the Veteran stated he has not gained much help or insight from his mental health treatment, as he continued to experience regular, recurrent nightmares, continued to experience difficulty sleeping, and continued to have trouble controlling his anger and mood due to increased symptoms of anxiety.  The Veteran states these symptoms affect his daily life and impair his ability to function.  Subsequent treatment notes do not reflect any improvement in the Veteran's symptoms, but rather describe increased episodes of anger and aggression, specifically towards his family. 

As part of the Veteran's appeal for an increased disability rating, he was afforded a second VA psychological examination in December 2013.  During this evaluation, the Veteran was described as visibly restless, as he constantly fidgeted with an envelope in his hands.  Overall, the Veteran's affect was flat, and he appeared guarded.  However, the Veteran became tearful, distressed, and had difficulty speaking, when he discussed his memories of his time in Vietnam.  Based upon this examination of the Veteran, the VA examiner reported the Veteran experienced memory loss and had trouble maintaining his concentration.  Additional symptoms of irritability, suspiciousness, anxiety, and depression were reported.  The Veteran was noted to not leave his house, unless he has a medical examination. 

Following this in-person examination of the Veteran, the VA examiner concluded his symptoms of PTSD were "very severe" and had been for several years.  Notably, the VA examiner reported the Veteran has an inability to establish and maintain effect relationships with friends and/or family.  It was also noted that the Veteran was forced to medically retire from his employer due to his inability to adapt to stressful circumstances and interact well with others.  In conclusion, the examiner stated the Veteran's symptoms had continued to worsen over the years, especially since the time of his prior VA psychological assessment. 

Based upon this review of the record, the Board cannot discern any difference in the Veteran's overall psychiatric disability picture from the time period beginning April 16, 2012, when he entered inpatient psychiatric care, and June 8, 2012, when he was discharged.  The medical and lay evidence of record describe continuous symptoms which impaired the Veteran's ability to function socially, as he was unable to maintain relationships with his family.  Furthermore, the Veteran was forced to medically retire from his employer, due in part to his absenteeism and difficulty interacting with his co-workers.  Therefore, the Board finds the overall evidence supports the award of a total 100 percent disability evaluation beginning on and after July 1, 2012. 

	iii.  Entitlement to and Extraschedular Evaluation: 

The Board has additionally contemplated whether the Veteran's claim should be referred for extra-schedular consideration.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1). 

The determination of whether a claimant is entitled to an extra-schedular rating under 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id.  

The Federal Circuit provided guidance in rating psychiatric disabilities, emphasizing that the list of symptoms under a given rating is nonexhaustive. Vazquez-Claudio, supra.  The psychiatric symptoms present in this case are either listed in the schedular criteria or are similar in kind to those listed, as discussed above.  Review of the record does not reveal that the Veteran suffers from any symptoms of PTSD that are not contemplated in the nonexhaustive list of symptoms found in the schedular criteria.  Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology of his service-connected PTSD.  As such, the Board finds that the rating schedule is adequate to evaluate the Veteran's disability picture. 

The Board notes that, pursuant to Johnson v. McDonald, 762 F.3d 1362   (Fed. Cir. 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  However, in this case, as the decision does not involve evaluation of multiple service-connected disabilities, further discussion of Johnson is not necessary. 

In conclusion, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).


ORDER

Subject to the provisions governing the award of monetary benefits, service connection for a bilateral hearing loss disability is granted

Subject to the provisions governing the award of monetary benefits, the Veteran is awarded an increased 70 percent disability evaluation for his service-connected PTSD for the period July 14, 2008 through April 15, 2012, and awarded entitlement to an increased 100 percent evaluation beginning on and after July 1, 2012. 




REMAND

The Board finds that a remand is required before a determination may be made as to the Veteran's current sleep apnea disability.  Specifically, the Board observes the Veteran has not been afforded a VA examination to determine the nature and etiology of this disability.  As such, a remand is required so that the Veteran may be afforded a VA examination. 

Accordingly, the case is REMANDED for the following action:

1. First, the AOJ should contact the Veteran to obtain updated medical release waivers for any private treatment he may have received and for any medical opinions he may have obtained regarding his sleep apnea. 

2.  After any additional records are associated with the claims file, the Veteran should be scheduled for a VA examination, with the appropriate physician do determine the etiology of his current sleep apnea disability. 

Based upon a review of the entirety of the claims file, the history presented by the Veteran, and the examination results, the examiner is requested to provide an opinion as to the following questions:

(1) Is it at least as likely as not (i.e. a 50 percent probability or greater) that the Veteran's sleep apnea had its clinical onset during military service, or is otherwise related to his active duty service? 

(2) Is it at least as likely as not (i.e. a 50 percent probability or greater) that the Veteran's sleep apnea is causally related to the Veteran's service-connected PTSD? 

(3) Is it at least as likely as not (i.e. a 50 percent probability or greater) that the Veteran's sleep apnea was caused or aggravated by any of the Veteran's service connected disabilities?

Governing regulations provide that service connection is permissible on a secondary basis if a claimed disability is proximately due, the result of, or aggravated by a service-connected disability. See 38 C.F.R. § 3.310.

The term aggravation is defined as a chronic an permanent worsening of the underlying condition beyond its natural progression versus just a temporary or intermittent flare-up of symptoms.  If the examiner determines there has been aggravation, he or she should try and quantify the amount of additional disability the Veteran had, above and beyond that he had prior to the aggravation.  

In rendering the above opinions, the examiner must consider and address the following evidence:

(1) Oklahoma City and Wichita Falls VAMC treatment records for sleep apnea;

(2) The Veteran's STRs and his statements that he sustained a broken nose during boot camp training in San Diego, California; 

(3) The May 2010 VA psychologist's statement that there is a correlation between the Veteran's PTSD and sleep apnea; and 

(4) The Veteran's descriptions of difficulty breathing, snoring, and breathing cessation. 
   
It should be noted that the Veteran, is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a clinical basis to support or doubt the lay history provided by the Veteran, the examiner should provide a fully reasoned explanation.  

Explanations for all opinions must be provided. In provided the requested rationale, the examiner is asked to cite to the pertinent evidence of record, including clinical records and the Veteran's statements regarding the onset of his sleep apnea symptoms.

3.  After completing the above development, the AOJ should review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


